Citation Nr: 0822414	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  05-28 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a low back 
disability. 



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. Armstrong, Legal Intern


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1959 to April 1962. These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2004 rating decision of the Los Angeles, California 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
his August 2005 VA Form 9 (substantive appeal), he requested 
a Travel Board hearing; in correspondence received in 
September 2005, he withdrew the request. 

The issue of service connection for a cervical disability is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
any action on his part is required.


FINDING OF FACT

There is no competent evidence that the veteran now has (or 
at any time during the appeal period had) a chronic low back 
disability.


CONCLUSION OF LAW

Service connection for low back disability is not warranted. 
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Proper VCAA notice must inform the claimant of any 
information and evidence not of record: (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide. 38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)). VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
prior to the initial adjudication of these claims.  An August 
2003 letter explained the evidence necessary to substantiate 
his claim, the evidence VA was responsible for providing, and 
the evidence he was responsible for providing.  He has had 
ample opportunity to respond/supplement the record, and is 
not prejudiced by any technical notice deficiency that may 
have occurred earlier in the process. In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter provided notice regarding disability 
ratings and effective dates.

The veteran's service medical records (SMRs) and pertinent 
postservice treatment records have been secured.  He has not 
identified any evidence that remains outstanding.  The Board 
has considered whether a VA examination/medical opinion is 
necessary to address the claim regarding the low back.  
Because there is no competent evidence the veteran has such 
disability, no evidence of a low back related injury or event 
in service, and no competent evidence suggesting any current 
low back disability might be related to service, the Board 
finds that a VA examination to evaluate the veteran's low 
back is not necessary.  VA's duty to assist is 
met. Accordingly, the Board will address the merits of the 
claim.




B.	Factual Background, Legal Criteria, and Analysis

The veteran claims he has had back problems since an injury 
in service.  His SMRs are silent for complaints, findings, 
diagnoses, or treatment of a low back injury or low back 
disability. On January 1962 service separation examination, 
he did not list any back complaints or injuries in his report 
of medical history.  Clinical evaluation of the spine was 
normal.  

Extensive records of private and VA treatment the veteran has 
received beginning in October 1998 note a history of cervical 
spine injury and assess related complaints.  They contain no 
mention of low back complaints or of findings of low back 
pathology.  In a December 2002 record of Bakersfield 
Neuroscience and Spine Institute treatment for cervical 
complaints it was noted that the veteran had no back pain.

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In 
order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). 
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

The threshold question here (as with any claim seeking 
service connection) is whether or not the veteran has the 
disability for which service connection is sought. In the 
absence of proof of a present disability is no valid claim of 
service connection. Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Although the veteran was specifically advised of 
this threshold requirement (See August 2003 letter), he has 
not provided any competent evidence that he has (or might 
have) a chronic low back disability, or that such disability 
was manifested at any time during the appeal period (i.e., 
since the filing of his claim).  The threshold requirement 
for substantiating a service connection claim is not met with 
respect to a low back disability.  Accordingly, the claim 
must be denied.   


ORDER

Service connection for a low back disability is denied.


REMAND

The veteran's SMRs show that on June 1959 consultation he 
provided a history of neck pain beginning in April 1959 when 
on an obstacle course, "another soldier jumped on top of him 
. . . and snapped [his] head back." The diagnosis was 
"[p]sychogenic musculoskeletal reaction, characterized by 
stiffness of the neck in situations requiring control of 
hostile impulses", with no impairment and no X-ray findings 
(or organic basis for symptoms).  The SMRs contain no mention 
of follow-up treatment or subsequent cervical complaints in 
service.

Private treatment records reflect that on October 13, 1998 
the veteran sustained an on-the-job cervical injury.  
Subsequent evaluations (apparently in conjunction with a 
Workman's compensation claim include that an assessment that 
he had 40 percent neck disability due to pre-existing neck 
pathology, and 60 percent disability superimposed by an on-
the-job injury (a January 1999 letter from M. R., M.D. notes 
that the veteran had pre-existing cervical spine pathology 
that became symptomatic following a 1998 injury).   
The veteran has not been afforded a VA examination in 
conjunction with his claim for service connection for a 
cervical spine disability.  VA has a duty to obtain a medical 
examination if the evidence establishes (1) a current 
disability or persistent or recurrent symptoms of a 
disability, (2) an in-service event, injury, or disease, (3) 
current disability may be associated with the in-service 
event, and (4) there is insufficient evidence to make a 
decision on the claim. See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). With respect to the third factor listed, the 
Court has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the current disability 
or symptoms and the veteran's service. 

The Board that the above-outlined circumstances in this case 
satisfy the low-threshold requirement espoused by the Court 
in McLendon, and that consequently a VA examination to secure 
a medical opinion is indicated.  

While the record includes reports of some diagnostic studies 
conducted following the veteran's October 13, 1998 on-the-job 
injury, and historical references to such injury, the 
complete records of treatment he received at the time are not 
associated with the claims file.  In particular, there is no 
record of the veteran's initial evaluation (by a doctor/in an 
emergency room) following that injury, and only partial 
follow-up treatment records are associated with the claims 
file.  Such evidence is critical to the matter at hand.  

The veteran is advised that under 38 C.F.R. § 3.158(a), when 
evidence requested in connection with an original claim is 
not received within a year of the request, the claim will be 
considered abandoned.  

Accordingly, the case is REMANDED for the following:

1.	The RO should ask the veteran to 
identify the provider(s) of all 
postservice treatment he received for 
cervical spine disability prior to his 
October 13, 1998 on-the-job injury, in 
conjunction with the injury, and 
subsequently, and to provide any releases 
needed to secure such records.  Of 
particular interest are the records of his 
initial medical evaluation following the 
veteran's October 13, 1998 injury.  The RO 
should secure for association with the 
claims file complete records of all 
treatment the veteran received from the 
sources he identifies.   

2.	The RO should then arrange for an 
orthopedic examination of the veteran to 
determine the nature and etiology of the 
veteran's current cervical spine 
disability, and particularly whether he 
has any pathology that is related to an 
injury in service. The veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination. Based on 
review of the claims file and examination 
of the veteran the physician should 
provide opinions responding to the 
following:

(a) What is/are the diagnosis(es) for 
the veteran's current cervical spine 
disability?

(b) Is it at least as likely as not (a 
50 percent or greater probability) that 
any currently diagnosed cervical spine 
disability is related to (stems from) 
an injury in service (vs. intercurrent 
postservice injury)?  If so, please 
identify such disability entity.   

The examiner should explain the 
rationale for the opinions offered, and 
should specifically comment on the 
opinions by doctors who evaluated the 
veteran following the October 13, 1998 
injury (apparently for Workman's 
Compensation purposes) to the effect 
that 40 percent of his cervical 
disability was pre-existing and 60 
percent due to that injury.  

3.	The RO should then re-adjudicate the 
claim. If it remains denied, the RO should 
issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative opportunity to 
respond. The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment. The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


